Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 29, 2019. It is noted, however, that applicant has not filed a certified copy of the 201810997105.7 application as required by 37 CFR 1.55.  (Note: the Office attempted to electronically retrieve the document on August 7, 2001 but failed.  Note further that since the subject matter recited in claims 11-13 only appears in PCT/CN2019/10261, their effective filing date is 8/26/2019, not 8/29/2018.)

Specification/Claims

The disclosure is objected to because of the following informalities:
Paragraph 38 (of the publish application), line 8: “foreground sample space B” should have been “background sample space B”
Paragraphs 38,  87, 90: per convention in the art change “pixel of the four neighborhood” to “4-neighbor”
Paragraph 89, line 3: per convention in the art change “the pixels of the four neighborhood” to “the 4-neighbors”
Claim 11, line 6: per paragraph 89 and P. 3 of PCT/CN2019/10261 “an alpha value corresponding to a pixel of four neighborhood” should have been “the alpha values corresponding to the 4-neighbors” and the claim will be so interpreted
Claim 11, lines 12-13: “wherein …enhancement” is redundant and should be deleted
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites “the pixel of corresponding unknown region” in lines 6-7.  It is not clear which of the unknown regions this “corresponding unknown region” is.  Therefore the metes and bounds of the claim cannot be ascertained.  Dependent claims corresponding unknown region”  will be interpreted to mean “the pixel of said each unknown region”)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2012/0294519), George Gallafent et al. (US 2006/0239548) and Leong et al. (US 2018/0365813).

Regarding claim 1, He discloses:
obtaining an original image;
[Paragraph 11 (“Described herein are techniques for determining opacity measurements, such as alpha mattes, for unknown pixels of an image based on pixel pairs selected from a global set of pixels”)]
collecting foreground sample points on a hair edge foreground region of the original image and collecting background sample points on a hair edge background region of the original image (by a human-computer interaction method) to correspondingly obtain a foreground sample space and a background sample space; wherein any one of the foreground sample points in the foreground sample space and any one of the background sample points in the background sample space form a sample pair;
[Figs. 1-4 and paragraphs 11 (“…determining opacity measurements, such as alpha mattes, for unknown pixels of an image based on pixel pairs selected from a global set of pixels…The pixel pairs each include a foreground pixel and a background pixel. The global set of pixels may include first pixels near a first boundary between the foreground and the region of unknown pixels and second pixels near a second boundary between the background and the region of unknown pixels”).  Note that the first pixels and the second pixels are considered 
traversing the unknown regions to obtain a pixel of each unknown region, traversing all the sample pairs to select a sample pair with a minimum overall cost function value for the pixel of each unknown region, and calculating an alpha value corresponding to the pixel of each unknown region according to the sample pair with the minimum overall cost function value for the pixel of each unknown region;
[Figs. 1-4 and paragraphs 23 (“…The color cost may be defined as: εc(Fi, Bj)…Fi is the foreground pixel and Bj is the background pixel”), 24 (“…calculate a spatial cost…between the foreground pixel…and the unknown pixel…as: εs(Fi)”), 25 (“calculate a spatial cost…between the background pixel…and the unknown pixel…as: εs(Bi)”), 26 (“…calculate a cost for the candidate pixel pair…as ε(Fi,Bj) = ωεc(Fi, Bj)+εs(Fi)+εs(Bj)…calculate these costs…for each possible candidate pixel pair and select the candidate pixel pair with the lowest cost”), 32 (“…use the selected pixel pair to determine the opacity measure of the unknown pixel…using the following formula α = (I – Bj)(Fi – Bj)/||Fi – Bj||2 wherein…I is the unknown pixel”)]
obtaining an alpha mask image according to the alpha value corresponding to the pixel of each unknown region, and processing the alpha mask image 
[Fig. 3 and paragraphs 19 (“…assign foreground pixels opacity measures of "1" and background pixels…of "0."”), 47 (“…smooth the opacity measure, at block 310, based on neighboring pixels of the unknown pixel, the smoothing including using one or both of a Laplacian matrix or guided filter”).  Note that the assigned opaque values (i.e., alpha values) for the foreground and the background pixels and the computed alpha values for the unknown pixels in combination form an alpha mask]

	He does not expressly discloses the following, which are taught by George Gallafent and Leong:
(that the foreground sample points and the background sample points are collected) by a human-computer interaction method;
[George Gallafent
receiving a marking operation instruction input by a user, and smearing a hair region of the original image according to the marking operation instruction to mark unknown regions;
[Leong: paragraph 64 (“…The trimap includes…first pixels have…a “black” color…that identifies a background …a second set of pixels…have…a “white” color…a third set of pixels…have…a “gray” color…that identifies an “unknown” portion”), 66 (“…if an “edit type” change is made (e.g., a brush stroke…), then…106 generates a quadmap…Areas covered by the radius and the brush strokes become the “unknown” portion of the quadmap image…gray pixels in the original incoming mask not in the unknown portion are in the “protected” portion of the quadmap image”), 67 (“…identifies the “unknown” portion in the quadmap and determines the alpha values of the mask in that region”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the invention of He with the teachings of George Gallafent and Leong as set forth above.  The reasons for doing so at least would have been to allow a user to select target images for desired processing, as George Gallafent indicated in paragraph 8 and Leong indicated in paragraph 1.

Claims 14 and 15 are similarly rejected with the additional disclosure of a processor and a memory (Fig. 2, refs. 202 and 202 of the He reference) which can be used to store executable instructions for the claimed processing steps or to affect those processing steps.

>>><<<
Regarding claim 2 (and similarly claim 16), the combined invention of He, George Gallafent and Leong further discloses:
wherein the step of obtaining the foreground sample space and the background sample space further comprises:
receiving a first sample point acquisition instruction input by the user, and collecting the foreground sample points on the hair edge foreground region of the original image according to the first sample point acquisition instruction to obtain a plurality of the foreground sample points, the plurality of the foreground sample 25points form the foreground sample space;
receiving a second sample point acquisition instruction input by the user, and collecting the background sample points on the hair edge background region of the original image according to the second sample point acquisition instruction to obtain a plurality of the background sample points, the plurality of the background sample points form the background sample space
[Per the analysis of claim 1.  Especially:
He: Figs. 1-4 and paragraph 11 (“…The global set of pixels may include first pixels near a first boundary between the foreground and the region of unknown pixels and second pixels near a second boundary between the background and the region of unknown pixels”), and 
George Gallafent: Figs. 1, 2 and paragraph 65 (“…the user selects a group of pixels at the boundary between the hair and the background”).  Note that He 
 
Regarding claim 3 (and similarly claim 18), He further discloses:
S1: giving a predicted alpha value α^ for the pixel I of each unknown region according to any one of the sample pairs;
[Paragraph 32 (“ (“…use the selected pixel pair to determine the opacity measure of the unknown pixel…using the following formula α^ = (I – Bj)(Fi – Bj)/||Fi – Bj||2 wherein…I is the unknown pixel”).  Note that the opacity measure is the alpha value]
S2: calculating a compliance of corresponding sample pair with the pixel of corresponding unknown region according to the predicted alpha value;
[Paragraph 23 (“…The color cost may be defined as:
εc(Fi, Bj) = ||I – (α^Fi + (1-αBj)|| 
wherein…Fi is the foreground pixel and Bj is the background pixel”).  Note that the color cost is considered a compliance]
S3: calculating a spatial distance between the pixel I of the corresponding unknown region and the foreground sample point in the corresponding sample pair, and calculating a spatial distance between the pixel I of the corresponding unknown region and the background sample point in the corresponding sample pair;
s(Fi) = ||xFi – xI||/DF wherein… xI represents the spatial coordinates of the unknown pixel, and DF is the minimum distance of the unknown pixel to the boundary between the foreground 110 and the unknown region 108), 25 (“…calculate a spatial cost…between the background pixel…and the unknown pixel….as: εs(Bj) = ||xBj – xI||/DF””)]
S4: calculating the overall cost function value according to the compliance of the corresponding sample pair with the pixel of the corresponding unknown region, the spatial distance between the pixel I of the corresponding unknown region and the foreground sample point in the corresponding sample pair, and the spatial distance between the pixel I of the corresponding unknown region and the background sample point in the corresponding sample pair;
[Paragraph 26 (“…calculate a cost for the candidate pixel pair…as
ε(Fi,Bj) = ωεc(Fi, Bj)+εs(Fi)+εs(Bj)
…calculate these costs…for each possible candidate pixel pair and select the candidate pixel pair with the lowest cost”)]
S5: obtaining the overall cost function values of all the sample pairs of the pixel of the corresponding unknown region by repeatedly performing steps S1-S4 to select one sample pair with the minimum overall cost function value for the pixel of the corresponding unknown region
[Fig. 3 and paragraphs 11 (“…calculate costs for pixel pairs with respect to the unknown pixel, and the pixel pair with the minimum cost may be selected”), 46 (“…at 306a…calculate costs for candidate pixel pairs included in the global set of 

Regarding claim 4 (and similarly claim 18), He of the combined invention (of He, further discloses:
wherein the predicted alpha value α^ is obtained according to following formula:

    PNG
    media_image1.png
    40
    132
    media_image1.png
    Greyscale

wherein the Fi is the foreground sample point in the corresponding sample pair, and the Bj is the background sample point in the corresponding sample pair
[Paragraph 32 (“ (“…use the selected pixel pair to determine the opacity measure of the unknown pixel…using the following formula α^ = (I – Bj)(Fi – Bj)/||Fi – Bj||2 wherein…I is the unknown pixel”).  Note that the opacity measure is the alpha value]

Regarding claim 5 (and similarly claim 19), He further discloses:
wherein the compliance of the corresponding sample pair with the pixel I of the corresponding unknown region according to the predicted alpha value is obtained according to following formula:

    PNG
    media_image2.png
    22
    309
    media_image2.png
    Greyscale
 
wherein the εc(Fi,Bj) is the compliance of the corresponding sample pair with the pixel I of the corresponding unknown region
[Paragraph 23 (“…The color cost may be defined as:
εc(Fi, Bj) = ||I – (α^Fi + (1-αBj)|| 
wherein…Fi is the foreground pixel and Bj is the background pixel”).  Note that the color cost is considered a compliance]

>><<
Regarding claims 6 (and similarly claim 20) and claim 7, the combined invention of He, George Gallafent and Leong discloses substantially the claimed invention as set forth in the discussion above for claim 5, and additionally the calculation of the spatial distance using εs(P) = ||xP – xI||/DF , where P is either Fi (in the case of claims 6 and 20) or Bj (in the case of claim 7).  See, especially, the teaching of the He reference.

The combined invention does not expressly disclose the recited limitation of calculating the spatial distance using the formula

    PNG
    media_image3.png
    21
    170
    media_image3.png
    Greyscale

in the case of claims 6 and 20, or

    PNG
    media_image4.png
    24
    173
    media_image4.png
    Greyscale

in the case of claim 7, both similar to the disclosure of He except for the scaling factor DF.

	However, prior to the effective date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the recited limitation of a spatial distance formula without the scaling factor.  Applicant has not disclosed that the recited limitation provides an advantage, is used for a particular purpose, or solves a stated 

	Therefore, it would have been obvious to one of ordinary skill in this art to modify the combined invention of He, George Gallafent and Leong by using the formula for spatial distance but without the scaling factor to obtain the invention as specified in  claims 6, 7 and 20.

>><<

Regarding claim 8, He further discloses:
wherein the overall cost function value of the corresponding sample pair is obtained according to following formula:

    PNG
    media_image5.png
    26
    414
    media_image5.png
    Greyscale
 
wherein the ε(Fi,Bj) is the overall cost function value of the corresponding sample pair, the w1 is a weight of the spatial distance cost function εs(Fi), and the w2 is a weight of the spatial distance cost function εs(Bj)
[Paragraph 26 (“…calculate a cost for the candidate pixel pair…as
ε(Fi,Bj) = ωεc(Fi, Bj) + εs(Fi) + εs(Bj)
…calculate these costs…for each possible candidate pixel pair and select the candidate pixel pair with the lowest cost”).  Note that the equation is equivalent to
ε'(Fi,Bj)  = ε(Fi,Bj)/ω = εc(Fi, Bj) + εs(Fi)/ω + εs(Bj)/ω

 
Regarding claim 9, He further discloses:
denoising the alpha mask image according to the alpha value corresponding the pixel of each unknown region to obtain the final alpha mask image
[Fig. 3 (ref. 310) and paragraph 47 (“…smooth the opacity measure, at block 310, based on neighboring pixels of the unknown pixel, the smoothing including using one or both of a Laplacian matrix or guided filter”).  Note that smoothing is a kind of noise removal]

Regarding claim 10, He further discloses:

wherein the steps of traversing all the sample pairs to select the sample pair with the minimum overall cost function value for the pixel of each unknown region comprise:
S1: giving a predicted alpha value a for the pixel I of each unknown region according to any one of the sample pairs;
S2: calculating a compliance of corresponding sample pair with the pixel of corresponding unknown region according to the predicted alpha value;
S3: calculating a spatial distance between the pixel I of the corresponding unknown region and the foreground sample point in the corresponding sample pair, and calculating a spatial distance between the pixel I of the corresponding unknown region and the background sample point in the corresponding sample pair;
S4: calculating the overall cost function value according to the compliance of the corresponding sample pair with the pixel of the corresponding unknown region, the spatial distance between the pixel I of the corresponding unknown region and the 28foreground sample point in the corresponding sample pair, and the spatial distance between the pixel I of the corresponding unknown region and the background sample point in the corresponding sample pair;
S5: obtaining the overall cost function values of all the sample pairs of the pixel of the corresponding unknown region by repeatedly performing steps S1-S4 to select one sample pair with the minimum overall cost function value for the pixel of the corresponding unknown region
[Per the analysis of claim 3 above since claim 10 is substantially identical to claim 3 except for the dependency]

Allowable Subject Matter

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Dependent claims 12 and 13 will also be allowable if claim 11 is so amended.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of claim 11:
wherein the step of processing the alpha mask image according to the alpha value corresponding to the pixel of each unknown region to obtain the final alpha mask image comprises:
traversing the pixels of all the unknown regions, and determining whether the alpha value corresponding to the pixel of each unknown region and an alpha value corresponding to a pixel of four neighborhood of the pixel of corresponding unknown region are all greater than a preset threshold;  if so, treating the pixel of the corresponding unknown region as a pixel to be processed

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (US 2012/0023456)—[Figs. 11A-11C, 14 and paragraphs 97 (“FIGS. 11A-11B depict…a user interface employing a selecting brush…for interactively generating a trimap and a matte from an image”), 103 (“FIG. 11C…a matting brush 1122 employed to expand the fixed-width band 1110 of the unknown region 1114…For example, at locations where the hair of the cat of image 1100 extends…into the background 1104”), 109 (“The user may use the brush component 1304 to interact with the input image 1306 for generating a trimap…the user may use the selecting brush 1106 to select a foreground region and the user interface component automatically identifies an unknown region…performs matting processing on the unknown region of the trimap”), 113 
Mallick et al. (US 2012/0075331)—[Figs. 3, 4 and paragraphs 64 (“…Foreground selection interface 306 and background selection interface 308 are configured to allow a user to select at least one foreground selection 316-318 and at least one background selection 311-315”), 66 (“… the user interface is used to create a trimap…the user to draw closed boundary curves to delineate pixels in the foreground and background regions. Pixels that aren't in either region take the unknown label”)
Aksoy et al. (US 2018/0225827)—[Figs. 3, 4]
McHugh et al. (US 2018/0189935)—[Figs. 4-5B and paragraph 46 (“…a threshold filter is applied…to convert each non-binary alpha value into a binary alpha value… a plurality of uncertain pixels are defined in the initial binary alpha mask…By performing the nearest certain neighbor determination for each 
Shahrian et al. (“Improving Image Matting Using Comprehensive Sampling Sets,” IEEE Conference on Computer Vision and Pattern Recognition; Date of Conference: 23-28 June 2013)—[Abstract (“… present a new image matting algorithm that…a more comprehensive and representative set of samples is collected so as not to miss out on the true samples…forces those foreground and background samples to be picked that are generated from well-separated distributions”)]
Huang et al. (“A new alpha matting for nature image,” Seventh International Conference on Natural Computation; Date of Conference: 26-28 July 2011)—[Abstract (“…The proposed method involves expansion of known regions, selection of foreground and background colors for unknown pixels, determination of the confidence for these samples and optimization of the initial alpha by minimizing the object function”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 14, 2022